Dismissed and Memorandum Opinion filed February 14, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00932-CV

                      EFIGENIA P. BONILLA, Appellant

                                        V.
                    WELLS FARGO BANK, N.A., Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1019844

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed October 1, 2012. The notice of
appeal was filed October 5, 2012. To date, our records show that appellant has not
paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also; Tex. Gov’t Code Ann. ' 51.207.
      On January 3, 2013, this court ordered appellant to pay the appellate filing
fee on or before January 18, 2013, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).


                                      PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.




                                         2